Citation Nr: 0618786	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status-post head trauma.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend.

      
      
      
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued 10 percent 
evaluations for each of the disabilities currently on appeal.

In May 2004, the veteran and his friend testified before the 
undersigned Veterans Law Judge sitting at the RO in Boston. 
The hearing transcript is associated with the claims folder 
and has been reviewed.

In December 2004, the Board remanded the issues currently on 
appeal for further development.  The case has since returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's post-traumatic headaches are manifested by 
subjective complaints of headaches, dizziness, memory loss, 
and depressed mood; there is no diagnosis of multi-infarct 
dementia associated with brain trauma.

2.  The veteran's cervical spine disability is manifested by 
x-ray evidence of early degenerative arthritis.  Limitation 
of motion of the cervical spine is no more than slight, 
forward flexion of the cervical spine is greater than 30 
degrees, and the combined range of motion of the cervical 
spine is greater than 170 degrees.

3.  The veteran has not submitted evidence tending to show 
that either the post-traumatic headaches or cervical spine 
disability requires frequent hospitalization, is unusual, or 
causes marked interference with employment.
      
      
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a; 4.130, Diagnostic Codes 8045, 
9304 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a neck injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R., §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5290 (2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5237, 5242 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2003, January 2005, and 
August 2005 letters.  These letters collectively informed the 
veteran to submit any evidence or information pertinent to 
his claim, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The January 2005 letter specifically requested the 
appellant to submit "any evidence or information you may 
have pertaining to your appeal."  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA and "QTC" examinations.  The claims folder 
contains service medical records, post-service medical 
records, and private medical evidence which will be addressed 
as pertinent, particularly, the medical evidence from the 
Boston VA Medical Center.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria - Increased Rating Claims

The Board has reviewed all the evidence in the veteran's 
claims folder.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


Increased Rating Claim for Status-Post Head Trauma

During service, in November 1985, the veteran was involved in 
a car accident, sustaining a concussion, in pertinent part.   

In a November 1988 rating decision, the RO originally granted 
service connection for status-post head trauma with 
persistent headaches, and assigned a 10 percent evaluation 
pursuant to Diagnostic Code 8045, effective April 7, 1988, 
the day after his discharge from service.  That 10 percent 
evaluation has continued to the present.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which 
pertains to brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g. 8045- 8207).  Purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating may not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, 
Diagnostic Code 9304.

On August 2001 "QTC" examination, the veteran complained of 
severe headaches, dizziness, and lack of concentration.  
Cranial nerve examination was within normal limits.  The 
veteran had normal coordination and motor function, and 
sensory reflexes of the extremities were within normal 
limits.  Diagnosis, in pertinent part, was brain disease due 
to trauma.

On February 2005 VA examination, the veteran complained of 
headaches occurring approximately 5 out of 7 days, lasting 
two to three hours in duration.  He described pain involving 
the left temporooccipital region and radiating to the left 
side of his neck, left shoulder, and left arm.  The veteran 
also complained of occasional numbness and weakness of the 
left arm which he associated with his headaches.  
Neurological examination was within normal limits.  The 
examiner noted a history of chronic post-traumatic headaches.  

According to VA treatment notes dated during the appeal, the 
veteran denied experiencing headaches or dizziness.

In November 2005, the veteran underwent a computed tomography 
(CT) scan of the brain, which was normal.

In December 2005, the examiner stated that given the CT scan 
findings, the clinical impression is that of post-traumatic 
headaches.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for service-connected headaches.  
The medical evidence of record shows that the veteran's 
headache symptoms are consistent with the subjective 
complaints outlined in Diagnostic Code 8045.  On August 2001 
QTC examination and during the veteran's May 2004 hearing, he 
complained of dizziness, memory loss and a depressed mood 
which he relates to his service-connected headaches.  Given 
the normal neurological examinations in August 2001 and 
February 2005, along with the normal CT scan, the Board finds 
that the veteran's reported residuals are purely subjective 
in nature as defined above.  Thus, the Board finds that the 
veteran's headache disability is most appropriately rated 
under Diagnostic Code 8045 for brain disease due to trauma.  
The veteran, himself, has consistently related his headaches 
to his in-service head trauma.  Further, without a diagnosis 
of multi-infarct dementia associated with brain trauma, there 
is no basis for assignment of an evaluation in excess of 10 
percent under Diagnostic Codes 8045-9304. 

There is also no objective evidence of hemiplegia, 
epileptiform seizures, or facial nerve paralysis to warrant 
evaluation of the veteran's headaches under other diagnostic 
codes.  

There is also no evidence of migraine headaches, therefore 
evaluation of the veteran's headaches under Diagnostic Code 
8100 for migraine headaches is not appropriate.  The Board 
acknowledges that the veteran complained of blurred vision 
during his February 2005 VA examination, however he denied 
having any vomiting, and was not diagnosed with migraine 
headaches related to his service-connected head trauma.  

In sum, there is no objective evidence of any neurological 
impairment associated with the veteran's headaches, or 
evidence of any actual brain injury, or multi-infarct 
dementia that is residual to the in-service head trauma.  The 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for status-post head 
trauma.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


Increased Rating Claim for a Cervical Spine Disability

As noted above, the veteran sustained a neck injury as a 
result of his in-service car accident.   

In November 1988, the RO originally granted service 
connection for a neck injury with scoliosis and assigned a 10 
percent evaluation pursuant to Diagnostic Code 5290, 
effective April 7, 1988.  The 10 percent evaluation has 
continued to the present.  

Under Diagnostic Code 5290 which contemplates limitation of 
motion of the cervical spine, slight limitation of motion in 
the cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The amended criteria for evaluating spine disabilities are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

On August 2001 "QTC" examination, the veteran's cervical 
spine was within normal limits.  An addendum to such 
examination shows the following cervical spine range of 
motion:  flexion was to 65 degrees; extension was to 50 
degrees; bilateral lateral flexion was to 40 degrees; and 
bilateral rotation was to 80 degrees.  Associated x-rays 
showed evidence of moderate lower cervical osteoarthritis.  

On February 2005 VA examination, forward flexion of the 
cervical spine was to 35 degrees; extension was to 45 
degrees; lateral flexion to the left was to 30 degrees, and 
to 40 degrees on the right; and bilateral lateral rotation 
was to 60 degrees.  Assessment was early degenerative 
arthritis of the cervical spine.  

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted under either the former or the 
revised rating criteria for service-connected cervical spine 
disability.  Based on the foregoing medical evidence, the 
veteran's limitation of motion of the cervical spine is no 
more than slight, in nature.  Accordingly, a higher 
evaluation under the former Diagnostic Code 5290 is not 
warranted.  

Under the former criteria, a higher evaluation is also not 
warranted under Diagnostic Codes 5285, 5286, and 5287, as 
there is no evidence the veteran has a vertebral fracture, 
demonstrable deformity of a vertebral body, or that he 
suffers from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5285, 5286, and 5287 are not applicable.  

Under the revised criteria, there is evidence of forward 
flexion of the cervical spine greater than 30 degrees and the 
combined range of motion of the cervical spine is greater 
than 170 degrees; therefore an evaluation in excess of 10 
percent is not warranted.  

The Board notes that the provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
However, because the veteran's cervical spine disability is 
not manifested by neurological pathology, Diagnostic Codes 
5243 and 5293 are not applicable.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

On "QTC" examination in August 2001, there was no evidence 
of painful motion, muscle spasm, weakness or tenderness of 
the cervical spine.  The February 2005 examiner opined that 
if the veteran were to experience pain in his neck, his 
rotary motions would be reduced to about half of what they 
are presently.  The Board notes, however, that the February 
2005 examiner described the veteran's neck as "fairly pain-
free" based on examination.  Even on repeated motion, there 
was no change in the veteran's range of cervical spine 
motions or in his level of discomfort, if any.  Moreover, 
even if his rotary motion was reduced by one-half by pain, 
the criteria for a higher rating would not be met or nearly 
approximated.  His flexion would still exceed 30 degrees, the 
combined range of motion of the cervical spine would still 
exceed 170 degrees, and the overall limitation of motion of 
the cervical spine would be no more than slight.  
Accordingly, the Board concludes that the 10 percent 
evaluation assigned reflects the extent of pain and the 
related functional impairment that the veteran experienced.  
See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for residuals of a 
cervical spine injury.  As the preponderance of the evidence 
is against the claim for a higher evaluation, the benefit-of- 
the-doubt doctrine does not apply; therefore, the claim for a 
higher evaluation for service-connected chronic lumbar 
syndrome must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected cervical 
spine disability or headache disability.  During the 
veteran's February 2005 VA examination, he stated that his 
headaches did not interfere with his daily activities, 
including work.  The following month, the veteran submitted a 
statement to the RO indicating that he was recently denied a 
promotion; he attributed such denial to his service-connected 
neck and headache disabilities.  Even considering that 
statement, the record does not contain objective evidence 
showing that his service-connected neck and headache 
disabilities have caused a marked interference with 
employment.  Having reviewed the record with these 




mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status-post head trauma is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a neck injury is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


